DEBT on a single bill given by John Lockwood and Thomas Green for $343 94, dated 1 Jan. 1814, with sundry credits up to 1822.
Pleas, non est factum; payment, discount.
Defts. counsel asked a witness if he had not heard the plaintiff say he had made arrangements with Thomas Green for the payment of this note and was to look to him alone.
                                                        Objected to.
The plea is payment. Under it you cannotdischarge this sealed instrument by proof of any parol understanding. Proof of any such agreement to release or discharge the obligation of Lockwood is therefore inadmissible.
The case was argued on the presumption of payment from lapse of time; but
The Court said
It was but eleven years from the last payment to the commencement of the action; and this length of time can never afford a presumption of payment.
                                                Verdict for plaintiff.